Exhibit Progress Energy announces 2007fourth-quarter and full-yearresults Highlights: Fourth Quarter ¨ Reports fourth-quarter GAAP earnings of$0.40 per share, compared to earnings of $1.01 per share for the same period last year, primarily due to the impact of divestitures ¨ Reports core ongoing earnings of$0.40 per share, compared to $0.59 per share for the same period last year, due primarily to higher O&M,partially offset by lower depreciation and amortization and higher wholesale sales Full Year ¨ Reports 2007 GAAP earnings of $1.97 per share, compared to $2.28 per share in 2006, primarily due to the impact of divestitures ¨ Reports core ongoing earnings of $2.81 per share, compared to $2.63 per share for the same period last year, reflecting lower income taxes, favorable weather, favorable AFUDC equity and lower depreciation and amortization, partially offset by higher O&M ¨ Reaffirms 2008 ongoing earnings target of $3.05 per share, with a range of 10 cents on either side of the target RALEIGH, N.C. (Feb. 14, 2008) – Progress Energy [NYSE: PGN] announced fourth-quarter GAAP earnings of $103 million, or $0.40 per share, compared with GAAP earnings of $254 million, or $1.01 per share, for the same period last year, primarily due to the impact of divestitures. Fourth-quarter ongoing earnings were $104 million, or $0.40 per share, compared to $134 million, or $0.53 per share, last year. The unfavorable quarter-over-quarter variance in ongoing earnings is due primarily to higher O&M expenses, partially offset by lower depreciation and amortization and higher wholesale sales. (See the discussion later in this release for a reconciliation of GAAP earnings per share to ongoing earnings per share.) Progress Energy also announced full-yearGAAP earnings of $504 million, or $1.97 per share, compared with GAAP earnings of $571 million, or $2.28 per share, for the same period last year, primarily due to the impact of divestitures. Full-year ongoing earnings were $695 million, or $2.72 per share, compared to $611 million, or $2.44 per share, last year. Core ongoing earnings, which primarily include the company’s utility operations, were $2.81 per share, compared with $2.63 per share last year. The company benefited from lower income taxes,favorable weather, favorable AFUDC equity and lower depreciation and amortization, which were partially offset by higher O&M expenses.
